Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Claims 1, 10-12, and 15, in the reply filed on 4/12/2022 is acknowledged.  The traversal is on the ground(s) that all subcombinations are classified within G06T, and therefore, examining all of them is no burden.  This is not persuasive because there are over 1.5 million references in G06T. 
However, Examiner agrees that should a search for one invention encompass a search for another, the restriction requirement between these overlapping inventions should be withdrawn. Therefore, Examiner has withdrawn the restriction requirement between inventions I, II, V, and VI. 
On the other hand, Inventions III and IV shared nothing with the above searches, and the requirement between these inventions is deemed proper and is made FINAL.
Claims 6-9 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions III and IV, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/12/2022.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 10, 12, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Day (WO 2018/127789) in view of Ishiga (JP 2010/072699).

	Regarding Claim 1, Day (WO 2018/127789) discloses a computer, comprising:
	a processor;
	and a memory, the memory including instructions executable by the processor (software executable by processor [0034]) to:
	acquire a first image (receive signals of reflected light 703, Fig. 7) by illuminating a first object (scan a field of view 701, Fig. 7) with a first light beam (projecting unit 102, Fig. 1A, 2A-D);
	segment the first image (portions of object, 705, Fig. 7) of the first object (object in the field of view, 705, Fig. 7) to determine regions that correspond to a first surface material (having a first reflectivity, 707, Fig. 7);
	determine a first measure of pixel values (reflectivity, 707, Fig. 7) in regions of the first image that correspond to the first surface material (first portion, 707, Fig. 7);
	perform a comparison of the first measure of pixel values (reflectivity fingerprint of the particular object [0207], Fig. 8, step 805) to a second measure of pixel values (fingerprints of [0207]) determined from a second image of a second object, wherein the second image is previously acquired (various objects stored in memory [0207]) by illuminating the second object with a second light beam (“reflectivity fingerprint” [0169]; "reflectivity" may refer to the detection level output by one or more sensors of the LIDAR [0172]);
	and when the comparison determines that the first measure is equal to the second measure of pixel values within a tolerance (the reflectivity relationship satisfies the expected thresholds/ratios [0189]; fingerprint maps to stored fingerprint [0207]), determine that the first object and the second object are a same object (determine the object as a vehicle [0189]; determine/identify/considered a match [0207]-[0209]; determine that the vehicle is a minivan, a sport utility vehicle (SUV), a sedan, a semi-truck [0208];  classified as a street sign, a lamppost, a stoplight, a road marking [0209]).
Day does not disclose, but Ishiga (JP 2010/072699) teaches a statistical measure (histogram of brightness [0051]), 
wherein the first (the input image [0009]) statistical measure of pixel values is based on a distribution of pixel counts (histogram of brightness [0051]; histogram of hue [0016]; histogram of saturation [0054]); 
wherein the second (image data for construction of model [0015]) statistical measure of pixel values is based on a second distribution of pixel counts (histogram of brightness [0051]; histogram of hue [0016]; histogram of saturation [0054]); 
when the comparison determines that the first statistical measure is equal to the second statistical measure of pixel values within a tolerance (feature appears as a value in the interval range [0059], Fig. 16), determine that the first object and the second object are a same object (model is satisfied [0059], Fig. 16).
It would have been obvious to one of ordinary skill in the art to use a feature histogram for the reflectivity fingerprint of Day because Ishiga teaches that the histogram reveals some rules in common between photographic images that can be modeled and used to distinguish similar images [0011]. 

	Regarding Claim 2, Day (WO 2018/127789) discloses the computer of claim 1, wherein the first light beam is a near infrared light beam and the second light beam is a near infrared light beam (wavelength between 800-950 nm [097]).

	Regarding Claim 10, Day (WO 2018/127789) discloses the computer of claim 1.
Day does not disclose, but Ishiga (JP 2010/072699) teaches wherein the first and second statistical measures of pixel values are first and second mean values (mean, standard deviation, first to fourth moments, skewness, kurtosis [0051]) calculated on first and second histograms of pixel values (histogram of brightness [0051]; histogram of hue [0016]; histogram of saturation [0054]) included in first (search target for which feature amount has not been calculated [0067]) and second images (input image, model construction [0031], Fig. 12), respectively and when the comparison determines that the first statistical measure is equal to the second statistical measure of pixel values within a tolerance (feature appears as a value in the interval range [0059], Fig. 16), determine that the first object and the second object are a same object (model is satisfied [0059], Fig. 16).
It would have been obvious to one of ordinary skill in the art to use a feature histogram for the reflectivity fingerprint of Day because Ishiga teaches that the histogram reveals some rules in common between photographic images that can be modeled and used to distinguish similar images [0011]. 

	Regarding Claim 12, Day (WO 2018/127789) discloses the computer of claim 1, the instructions including further instructions to output the determination as to whether the first object and the second object are a same type of object (driver assist system [0003]; classify as vehicle 709, Fig. 7; determine type of vehicle 807, Fig. 8; determine road surface marking 1109, Fig. 11).

	Regarding Claim 15, Day (WO 2018/127789) discloses a method comprising: illuminating the second object with a second NIR light beam (wavelength between 800-950 nm [097]). The remainder of Claim 15 is rejected on the grounds provided in Claim 1.

	Regarding Claim 16, Claim 16 is rejected on the grounds provided in Claim 2.


Claims 3, 13, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Day (WO 2018/127789) in view of Ishiga (JP 2010/072699) and Huang (CN 106407875 A).

	Regarding Claim 3, Day (WO 2018/127789) discloses the computer of claim 2.
Day does not disclose, but Huang (CN 106407875 A) teaches wherein the first and second images are acquired with a camera that acquires near infrared pixels, red pixels, green pixels and blue pixels (RGBD [0075], where the D pixel is infrared [0040]-[0041]).
It would have been obvious to one of ordinary skill in the art before the application was filed to replace the LIDAR camera of Day with the RGBD camera of Huang because Huang teaches that the RGBD camera enables accurate detection of distinct object classes such as humans, quilt, car, and animals, and the accuracy of feature extraction can be improved [0075]. 

	Regarding Claim 13, Day (WO 2018/127789) discloses the computer of claim 1.
Day does not disclose, but Huang (CN 106407875 A) teaches instructions including further instructions to, when the comparison determines that each of the first object and the second object is a human face, perform human identification testing (based on human characteristics, face recognition and other technologies, accurate 3D face recognition and identity authentication can be performed [0075]).
It would have been obvious to one of ordinary skill in the art before the application was filed to replace the LIDAR camera of Day with the RGBD camera of Huang because Huang teaches that the RGBD camera enables accurate detection of distinct object classes such as humans, quilt, car, and animals, and the accuracy of feature extraction can be improved [0075]. 

	Regarding Claim 17, Claim 17 is rejected on the grounds provided in Claim 3.


Claims 4, 5, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Day (WO 2018/127789) in view of Ishiga (JP 2010/072699) and Amer (EP 3 961 561).

	Regarding Claim 4, Day (WO 2018/127789) discloses the computer of claim 1.
Day does not disclose, but Amer (EP 3 961 561) teaches the instructions including further instructions to segment the first image (image segmentation [0007]) into first surface material and non-first surface material regions (organ and non-organ regions [0012]) by processing the first image with a convolutional neural network (convolutional network [0010]).
It would have been obvious to one of ordinary skill in the art before the application was filed to segment the regions of images of Day with the convolutional neural network of Amer because Amer teaches that the method of segmentation overcomes the overfitting and bias problems of other models and can improve the segmentation of images ([0006]-[0007]); and segmentation is known technique for separating a region of interest from a remainder of an image for further analysis. 

	Regarding Claim 5, Day (WO 2018/127789) discloses the computer of claim 4.
Day does not disclose, but Amer (EP 3 961 561) teaches the instructions including further instructions to train the neural network (CNN must be trained [0010]) to segment the first image into first surface material and non-first surface material regions (segmenting organ/non organ [0012]) using ground truth images segmented into first surface material and non-first surface material regions by human operators (a user can examine training images and label them accordingly with a ground truth).
It would have been obvious to one of ordinary skill in the art before the application was filed to segment the regions of images of Day with the convolutional neural network of Amer because Amer teaches that the method of segmentation overcomes the overfitting and bias problems of other models and can improve the segmentation of images ([0006]-[0007]); and segmentation is known technique for separating a region of interest from a remainder of an image for further analysis. 

	Regarding Claim 18, Claim 18 is rejected on the grounds provided in Claim 4.
	Regarding Claim 19, Claim 19 is rejected on the grounds provided in Claim 5.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Day (WO 2018/127789) in view of Ishiga (JP 2010/072699) and Boettger  (US PG Publication 2012/0263361).

	Regarding Claim 11, Day (WO 2018/127789) discloses the computer of claim 10.
Day does not disclose, but Ishiga (JP 2010/072699) teaches wherein the first and second mean values are calculated based on the first and second histograms (mean, standard deviation, first to fourth moments, skewness, kurtosis of histogram [0051]), respectively.
Ishiga does not disclose, but Boettger  (US PG Publication 2012/0263361) teaches a Gaussian mixture model applied to the histograms (Gaussian mixture model fitted to histogram [0031]).
It would have been obvious to one of ordinary skill in the art to use a feature histogram for the reflectivity fingerprint of Day because Ishiga teaches that the histogram reveals some rules in common between photographic images that can be modeled and used to distinguish similar images [0011]. 
It would have been obvious to one of ordinary skill in the art before the application was filed to model the histograms of Ishiga using Gaussian mixture models because Boettger teaches a sum of weighted gaussian functions [0017] whose parameters may be estimated using a known solution algorithm [0036] is particularly useful in representing histograms with multiple luminance peaks (e.g., Fig. 3), and useful in indicating different subject/object/material classes [0018] in the captured image. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Day (WO 2018/127789) in view of Huang (CN 106407875 A) and Takanahsi (JP 2019217978 A).

	Regarding Claim 14, Day (WO 2018/127789) discloses the computer of claim 13.
Day does not disclose but Takanahsi (JP 2019217978 A) teaches the instructions including further instructions to, when the comparison determines that each of the first object and the second object is a human face and are the same object, operate a vehicle (authenticated the driver's face, and the driver state detection unit has authenticated the driver's face. In some cases, the bicycle key may be unlocked [0035]).
It would have been obvious to one of ordinary skill in the art before the application was filed to use an authentication system on the vehicle of Day because Takanashi teaches that it suppresses incidents of theft [0108]. 


Response to Arguments
Applicant's arguments filed 8/23/2022 have been fully considered but they are not persuasive.
	Applicant argues that Day does not use a statistical measure while Ishiga does not segment images (Remarks Pp. 9-10). This argument attacks the references individually when the rejection is based on a combination of references, and is unpersuasive (MPEP 2145 (IV)). 
	The rejection is based on a combination of Day and Ishiga; the teachings of Ishiga are imported into the disclosure of Day. E.g., the “fingerprint” of Day would be replaced by the histogram analysis of Ishiga. The segmentation existing in Day continues to exist. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20190369212 A1 – classification of specularity
US 9298974 B1 – intensity histogram to match faces
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADAN E HAGHANI whose telephone number is (571)270-5631. The examiner can normally be reached M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHADAN E HAGHANI/Examiner, Art Unit 2485